Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 1 of 15




                     EXHIBIT A
                          Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 2 of 15




                                                 Commonwealth of Massachusetts                        '

                 SUFFOLK. §S.          '                                    TRIAL COURT OFTHE COMMONWEALTH
                                                                         _ SUPERIOR COURT DEPARTMENT                         •
                                                                         "" CIVIL DOCKET NO. 1984CV01198

   .              Doris Picardl                      , PLAINTIFF(S),                                       '            /

                 v.

                  Media News Group, Inc. .DEFENDANT^)                                                                        '

                      .                                           SUMMONS

       ,         THIS SUMMONS IS DIRECTED TO MNG­BH.Acquisltion LLC                                . (Defendant's name)

                 You gra being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
                 Plaintiffs Complaint filed against you is attached to this summons and the original complaint has been
                 filed in the Suffolk Superior            Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

           1.    You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
                 the case against you and award the Plaintiff everything asked for in the complaint. You will also lose'the
                 opportunity to tell your side of the story. You must respond to this lawsuit In writing even if you expect
                 to resolve this matter with the Plaintiff. If you need more time to respond, you may request an                 ­
                 extension of time in writing from the Court. '
           2.   ' How to Respond. To respond to this lawsuit,.you must file a written response with the court and mail a
            ,    copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: • • •
        a. Filing your signed original response'with the Clerk's Office for Civil Business, Suffolk                 Court,
3 Pemberton Square.          (address), by mail or in person, AND                            uper or
 oston, IgA 3||wehng or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
                 address: Berluti McLaughlin & Kutchln. U School Street, Boston, MA 02108
           B.    What to include in your response. An "Answer" is one type of response to a Complaint. Your Answer
                 must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint
            '   Some defenses, called affirmative defenses, must be stated in your Answer or you may'lose your right to
                use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
                based on'the same facts or transaction described in the Complaint, then you must include those claims
                In your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
                lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial In yolir
                Answer or in a written demand for a jury trial that you must send to the other side and file with the
                court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
                "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion
                to Dismiss must be based on one of the legal deficiencies or reasons listed under Wlass. R. Civ. P. 12. if
                you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Mptions"
                described in the rules of the Court fn which the complaint was filed, available at
                www.mass.gov.courts/case­iegai­res/rules of Court.                   .



                                                                        rfffffioeputy Sheriff Suffolk County
          Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 3 of 15




   legal Assistance. You may.wish to get legal help from a lawyer. If you cannot get legal help, 'some basic
   information for people who represent themselves is available at www.mass.gov/courts/seiffietp.
   Required information an alt filings: T£II? "civil docket number" appearing at the top of this notice is the
   case number assfgfted.ta this case and must appear on the front of your Answer or Motion to Dismiss.
  You should refer to yourself­as the "Defendant."                                          '

  Witness Hon. Judith'Fabricant, Chief Justice on                                    j 20       .                 '




  Cferk­Magistrate

  Note:The number assigned to the Complaint by'the Clerk­Magistrateat the beginning of the lawsuit should be indicated on the
  summons before It I? served on the Defendant.                                                                      ­ ­• ­




                                       PROOF OF SERVICE OF PROCESS

           I hereby certify that on                                     , 20     ,1 served a copy of this summons,
' together wifh a copy of the complaint in this action, on the defendant named.in tjiissummons, In the.
 following manner (See Mass. R. Civ. P. 4 {d)(l­5}}:                           • •                                .




 Dated:         •                          , 20                    Signature:




 N.B.     TO PROCESS SERVER:                 '                                                                '
                                                                                                         •    l
          PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX ­ BOTH
 ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.
Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 4 of 15




                       COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                        SUPERIOR COURT DEPT.
                                                    CIVIL ACTION NO.:



        Plaintiff                                COMPLAINT AND DEMAND
                                                 FOR TRIAL BY JURY
 v.


 MEDIANEWS GROUP, INC..
 and MNG­BH ACQUISITION LLC

        Defendants


                                           PARTIES

       1.     Doris Picardi is an individual residing at 38 Winthrop Street, Everett,

Massachusetts, County of Middlesex.

       2.     Defendant MediaNews Group, Inc. is a foreign corporation organized under the

laws of Delaware, with a principal place of business at 101 W Colfax Avenue, Suite 1100,

Denver, Colorado.

       3.     Defendant MNG­BH Acquisition LLC is a foreign limited liability company

organized under the laws of Delaware, with a principal place of business at 101W Colfex

Avenue, Suite 1100, Denver, Colorado, and a principal office in the Commonwealth located at

451 D Street, 6th Floor, Boston, Massachusetts, County of Suffolk. Defendants MediaNews

Group, Inc. and MNG­BH Acquisition LLC are collectively referred to herein as "MNG."

       4.     On March 19,2018, MediaNews Group, Inc., through its wholly owned

subsidiary, MNG­BH Acquisition LLC, purchased the Boston Herald's assets out of bankruptcy.
Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 5 of 15




                                  JURISDICTION AND VENUE

         5.      Jurisdiction is proper because the defendants have sufficient contacts with the

 Commonwealth of Massachusetts based upon their ownership and operation of the Boston

 Herald, and the amount in controversy exceeds $25,000,

        6.       Venue is proper because the unlawful conduct took place at the Boston Herald's

 offices, which were located at 451 D Street, 6th Floor, Boston, Massachusetts, County of Suffolk,

 at the time.

        7.       Ms. Picardi initially filed her discrimination claims with the Massachusetts

 Commission Against Discrimination, on December 17,2018, MCAD Docket #: 18BEMO3630,

 satisfying the 90­day waiting period under M.G.L. c. 15 IB, § 9. Likewise, Ms. Picardi sought

 and obtained a right to sue letter from the Massachusetts Attorney General before filing her wage

 and hour claims.

                                              FACTS
                MedlaNews Group. Inc. Acquires the Boston Herald audi Extends
                            Ms. Picardi an Employment Offer

        8.      Ms. Picardi is a forty­nine­year­old single mother of two who worked at the

Boston Herald for over thirty years. She started with the Boston Herald in 1988 as an advertising

assistant and ­ because of her strong performance ~ rose up the ladder. In May 2017, she was

promoted to Display Advertising Director.

        9.      Ms. Picardi has solely supported her two children throughout their lives and

continues to do so while they pursue degrees at the College of the Holy Cross in Massachusetts.

During her time at the Boston Herald, Ms. Picardi also worked weeknights and weekends in

retail to make ends meet.


                                                  2
Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 6 of 15




        10.    In March 2018, MNG purchased the bankrupt Boston Herald and assumed control

of die newspaper. About 73% of the Boston Herald's workforce obtained employment with

MNG. On March 8,2018, MNG extended Ms. Picardi an offer to continue serving as Display

Advertising Director on an at­will basis, at an annual salary of $95,000. Ms. Picardi accepted

that offer.

        11.    On her first day at MNG, Ms. Picardi was assigned duties extending far beyond

those associated with the Display Advertising Director position. Specifically, MNG delegated

the duties of the Vice President of Retail and National Advertising and the Digital Advertising

Sales Manager to Ms. Picardi. The two employees serving in these roles at the Boston Herald

were not offered employment' at MNG. Before accepting her job at MNG, Ms. Picardi was not

informed that the Display Advertising Director would be responsible for the two additional roles.

                      Ma. Picardi is Promised a MNG Commission Plan

       12.     At MNG, Ms. Picardi worked directly under Edward Woods, a Vice President and

Chief Revenue Officer at die company. In April 2018, Mr. Woods raised concerns about Ms.

Picardi's second job. Although there was no conflict between the retail sales position and her

advertising director position, Mr. Woods felt that Ms. Picardi's second job would prevent her

from giving 100% commitment to MNG.

       13.     Ms. Picardi agreed to limit the hours she would work at her second job based

upon MNG's promise that it would provide her with a "lucrative" incentive plan. On April 10,

2018, Ms. Picardi informed Mr. Woods she had significantly altered her schedule at her second

job. She stated that she had some reservations about doing so because the second job was always

necessary to support her children. After hearing Ms. Picardi's concerns, Mr. Woods reiterated

that she would be well compensated by MNG. He said that he had had a "lucrative" career with


                                                3
   Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 7 of 15




MNG and that once Ms. Picardi received her commission plan from MNG, she too would have

lucrative employment Mr. Woods even congratulated Ms. Picardi for deciding to limit her

second job, indicating that limiting her second job would be beneficial to her MNG employment

        14.     Based upon Mr. Woods' repeated assurances of lucrative employment, Ms.

Picardi embraced her expanded role at MNG and took on more responsibility. In May 2018,

MNG lost three employees serving in major positions: Joseph LoPilato, Classified Automotive

Manager; Dianne Chin, Director of Marketing and Promotion; and Beth 0'Grady, Classified

Manager. Ms. Picardi took over those roles. Each former employee's emails and phone calls

were forwarded to Ms. Picardi, and she assumed responsibility for their work obligations and for

supervising the employees that had reported to them. This added significantly to her job

responsibilities.

                    Ms. Picardi Achieves the Jane. July, and August Budgets

       15.      As a director, Ms. Picardi was responsible for setting the salesperson's monthly

goals; she did this using a budget provided by MNG. Naturally, as Ms. Picardi's role at MNG

expanded, the budget for which she was responsible also expanded. At the Boston Herald, Ms.

Picardi was responsible for an approximately $120,000 budget; at MNG, she was responsible for

a budget ranging from $680,000 to close to $800,000.

       16.     Although MNG developed and used its own monthly budgets, the company

continued using the Boston Herald's incentive pay structure to compensate employees who hit

performance goals. In other words, if former Boston Herald employees who joined MNG hit

their goals under MNG's budget, MNG would pay them the incentive payments to which they

were entitled under the Boston Herald's incentive plan.




                                                4
    Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 8 of 15




       17.     MNO gave Ms. Picardi monthly budgets for June, July, and August. She used

those budgets to assign goals for the staff she oversaw, and those goals were ultimately achieved.

Under MNG's incentive policy, the salespeople underneath Ms. Picardi who hit their assigned

goals received incentive payments according to the Boston Herald plan.

       18.     Ms. Picardi's incentive pay under the Boston Herald's plan was obsolete because

it was based on her responsibilities before MNG took over and delegated additional duties to her,

duties including retail and national advertising, classifieds, and digital sales. These were

separate roles at the Boston Herald and each position was assigned individual incentive payouts

under the Boston Herald incentive plan. Ms. Picardi expected that she would receive the

"lucrative" incentive pay she was promised for achieving the monthly budgets. She never

received any incentive plan from MNG at all.

       19.    Although MNG acknowledged that Ms. Picardi assumed additional roles, the

company refused to increase her base salary or Boston Herald incentive pay and refused to grant

her a MNG incentive plan. In fact, when Ms. Picardi inquired about her incentive pay for June,

MNG said she would only receive an incentive payment if she had achieved the Boston Herald's

monthly budget—not the MNG budget she had been provided with and achieved. MNG also

told Ms. Picardi that she would not receive an incentive payment above that which she would

have received at the Boston Herald, despite the fact that Ms. Picardi's responsibilities expanded

when MNG took control of the Boston Herald.

       20.    In sum, MNG enticed Ms. Picardi to alter her life and commit nearly all her time

to the company by repeatedly assuring her that she would be lucratively compensated. Ms.

Picardi achieved MNG's monthly budgets, even after being delegated excessive responsibilities.




                                                 5
     Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 9 of 15




Despite all that, MNG refused to provide her thelucrative incentive plan promised; instead, the

company selectively applied the Boston Herald incentive plan to Ms. Picardi's detriment

               Defendants Discriminate Against Mis. Pieardi Based on Gender

       21.     MNG's handling of Ms. Picardi's incentive pay stands in stark contrast to its

handling of male employee's incentive pay. In August 2018, MNG hired a new sales

management team—all of whom were male—and MNG gave these new employees Management

by Objectives incentive plans (MBOs). These MBOs were so enticing that the male employees

bragged at company meetings about how much money they were going to make. This was

particularly unsettling for Ms. Picardi—a female who had been with MNG for months—because

she never received her promised commission plan.

       22.     MNG consistently held Ms. Picardi to a different standard than her male

counterparts. For example, MNG routinely compared Ms. Picardi to a male director at the

Lowell Sun, a paper with a much lower circulation and budget than the Boston Herald's. Despite

her increased responsibilities, Ms. Picardi never received a MNG incentive plan, while the

Lowell Sun director had one. Similarly, MNG chose to overlook a male employee's conflict of

interest and allowed that employee to continue his second job while woiking for MNG. In

contrast, as noted above, Ms. Picardi was forced to limit her second job because of MNG's

concerns that she could not handle two jobs ­ even though Ms. Picardi's second job did not

create a conflict of interest Mr. Woods also expected Mis. Picardi to handle tasks that he

considered to be beneath male employees ­ even those subordinate to Ms. Picardi. In one

instance, when she inquired about having circulation personnel clean a storage area, Mr. Woods

told her to do it herself; when Ms. Picardi had two male employees begin cleaning the room, Mr.

Woods intervened and told circulation personnel to take over.


                                                6
    Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 10 of 15




                  Defendants Retaliate Against Ms. Ficardi for Raising Issues
                     Related to        Commissions, and Discrimination

        23.     On July 27,2018, Ms. Picardi complained to human resources about the gender

discrimination she faced and MNO's failure to pay her the incentive payments outlined in the

Boston Herald's incentive plan. MNG dismissed her concerns without investigating them.

        24.     On August 14,2018, not even a month after issuing her complaint to human

resources, Ms. Ficardi was informed that MNG was eliminating her position. MNG replaced her

with four new employees, underscoring the fact that Ms. Picardi had been performing the work

of four people. All four employees who replaced Ms. Picardi were male. Adding insult to injury,

Ms. Picardi was tasked with training her replacements, a task made difficult by the gender

discrimination to which Ms. Picardi had been subjected.

                                            COUNT I
                 (Violations of M.G.L. c. 151B, §4(1) - Gender Discrimination)

       25.      Ms. Picardi restates and realleges paragraphs 1­24 of this Complaint as if set forth

folly herein.                   ,

       26.      Ms. Picardi, who is female, was at all relevant times an employee of MNG.

       27.      During her employment, Ms. Picaidi suffered adverse employment action,

including without limitation, being forced to limit her second job, being misled about receiving a

MNG commission plan, being delegated additional duties without any increase in compensation,

and ultimately, her termination as an employee of MNG.

       28.      MNG bore discriminatory animus against Ms. Picardi, and their aforementioned

actions were motivated by that animus. This animus is illustrated by the feet that MNG held

male employees to different, more lenient standards than Ms. Picardi, and ultimately replaced her




                                                 7
       Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 11 of 15




with male employees who were given high paying incentive plans that were not provided to Ms.

Picardi.

         29.    Ms. Picardi has been harmed by this conduct

                                          COUNTn
                       (Violations of M.G.L. c. 151B, §4(4) - Retaliation)

         30.    Ms. Picardi restates and realleges paragraphs 1­24 of this Complaint as if set forth

fully herein.

         31.    Ms. Picardi reasonably and in good faith believed that the adverse employment

actions described above constitute wrongful discrimination based on gender.

         32.    Ms. Picardi raised these incidents of gender discrimination through her

correspondence with human resources.

        33.     As a direct result of Ms. Picardi's opposition to, and reporting of, these

discriminatory practices, MNG retaliated against her, including by terminating her employment

and requiring her to train her male replacements.

        34.     Retaliation was a determinative factor in the decision to take these adverse actions

against her.

   ,    35.     Ms. Picardi has been harmed by this conduct

                                          COUNT in
                        (Violations of M.G.L. c. 149, § 148 - Wage Act)

        36.     Ms. Picardi restates and realleges paragraphs 1­24 of this Complaint as if set forth.

fully herein.

        37.     Ms. Picaidi, who was at all relevant times an employee of MNG, satisfied the

budgets assigned to her by MNG for the months of June, July, and August, which entitied her to

commissions under MNG's incentive pay structure.


                                                  8
     Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 12 of 15




        38.     The commissions owed are arithmetically determinable and all contingencies

occurred while Ms. Picardi was employed (i.e. meeting the June, July, and August budgets

assigned to her).

        39.     Ms. Picardi satisfied the contingency related to her commission for the months of

June, July, and August; however, when Ms. Picardi was ultimately paid hex commissions, she

received significantly less than that which she was owed for the work she performed.

Specifically, though she assumed responsibility for a 8700,000+ monthly sales budget, Ms.

Picardi only received bonuses based upon a $150,000 monthly sales budget. As a result, Ms.

Picardi only received approximately 21% of the commissions due to her.

        40.     Defendant's failure to pay the proper amount of commissions constitutes a

violation of M.G.L. c. 149, § 148.

        41.     As a direct result of these statutory violations, Ms. Picardi suffered lost wages and

other damages in an amount to be determined at trial, including treble damages, litigation costs

and attorneys' fees.

       .                                  COUNT IV
                       (Violations of M.G.L. c. 149, § 148A - Retaliation)

       42.      Ms. Picardi restates and realleges paragraphs I­24 of this Complaint as if set forth

fully herein.

       43.      Ms. Picardi raised her concerns about unpaid commissions and gender

discrimination internally, including with Mr. Woods and with Human Resources, and through

her counsel in her October 5, 2018 demand letter.

       44.      As a direct result of Ms. Picardi reporting her concerns, MNG retaliated against

her, including without limitation, by forcing her to train her replacements and ultimately

terminating her employment.                          ,

                                                 9
     Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 13 of 15




        45.     Retaliation was a determinative factor in the decision to terminate her

employment.                                            '

        46.     Defendant's actions constitute a violation of M.G.L. c. 149, § 148A.

        47.     As a direct result of these statutory violations, Ms. Picardi suffered lost wages and

other damages in an amount to be determined at trial, including treble damages, litigation costs

and attorneys' fees.


                                          COUNTV
                       (Violations of M.GX. c. 149, § 105A - Unequal Pay)

        48.     Ms. Picardi restates and realleges paragraphs 1­24 of this Complaint as if set forth

&Ily herein.                                                                               •

        49.     Ms. Picardi, who is female, was paid less than male employees who performed

comparable work. For example, she was not offered a MNG incentive plan, while male             .

employees performing sales roles that required substantially similar skill, effort end

responsibility were offered such plans.

        50.     This disparity in compensation was not based upon permissible considerations

such as differences in seniority, job performance, education, or training.

        51.     Ms. Picardi has been harmed by this conduct.          .

                                           COUNT VI
                                       (Breach of Contract)

       52.      Ms. Picardi restates and realleges paragraphs 1­24 of this Complaint as if set forth

fully herein.

       53.      There is a valid and binding employment contract between MNG and Ms. Picardi,

which includes, without limitation, certain commission pay incentives.




                                                 10
     Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 14 of 15




        54.     As set forth herein, Ms. Picardi is entitled to full payment of certain commissions

earned pursuant to her employment contract. MNG failed to pay the full amount of those

commissions.                              '

        55.     MNG's failure to pay those commissions in full constitutes a breach of the

employment contract between Ms. Picardi and MNG, including, without limitation, a breach of

the implied covenant of good faith and fair dealing.

        56.     As a direct result of these breaches of contract, Ms. Picardi has suffered damages

in an amount to be determined at trial.

                                            COUNT vn
                                          (Quantum Meruit)

        57.     Ms. Picardi restates and realleges paragraphs 1­24 of this complaint as if set forth

fully herein.                                                   '

     , 58.      MNG made a promise to grant Ms. Picardi a "lucrative" commission plan, as

evidenced by Mr. Woods statements to Ms. Picardi on April 10,2018.

       59.      In reliance upon promises that Ac commission plan was binding, or in the

alternative that the MNG would perform, Plaintiff agreed to take on substantially more duties

than those covered by her salary, including the additional roles Ms. Picardi took over, and

extended her workday to 12 hours for the months of April through August.

       60.      In reliance upon promises that the commission plan was binding, or in the

alternative that the MNG would perform, Plaintiff worked diligently to meet, and did in fact

meet, the budgets assigned to her for the months of June, July, and August.




                                                 11
 Case 1:19-cv-11098 Document 1-1 Filed 05/13/19 Page 15 of 15




       61.    By refusing to give Ms. Picardi a commission plan and subsequently terminating

her employment, MNG has unfairly benefited from Ms. Picardi's work at her expense.


Dated: April 16,2018                       Respectfully submitted,

                                           DORIS FICARDI



                                          Robert R. Berluti (BBO #039960)
                                          <fessica A. Mahon Scoles (BBO 569155)
                                          BERLUTI MCLAUGHLIN & KUTCHIN LLP
                                          44 School Street, 9th Floor
                                          Boston, MA 02108
                                          Tel.: 617­557­3030
                                          Fax; 617­557t2939
                                          rberluti@bmklegal.com
                                          jmahonscoles@bmklegal.com




                                             12
